Citation Nr: 0835122	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO. 06-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to June 
1992. Such service included an assignment to Southwest Asia, 
during the Persian Gulf War.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from November 2005 rating decision by the RO.


FINDING OF FACT

A psychiatric disability, diagnosed primarily as 
schizophrenia, schizoaffective disorder, and major depressive 
disorder with psychotic features, was first manifested more 
than one year after service, and there is no competent 
evidence of record that it is in any way related to service. 


CONCLUSION OF LAW

A psychiatric disability, diagnosed primarily as 
schizophrenia, schizoaffective disorder, and major depressive 
disorder with psychotic features, is not the result of 
disease or injury incurred in or aggravated by service, nor 
may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. § 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for a psychiatric 
disability. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
After reviewing the record, the Board finds that VA has met 
that duty.

In February 2005, the RO received the veteran's claim, and 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

In March 2005, VA notified the veteran of the information and 
evidence necessary to substantiate and complete a claim, 
including the evidence to be provided by the veteran, and 
notice of the evidence VA would attempt to obtain. In March 
2006, the RO notified the veteran of the manner in which it 
would assign a disability rating and an effective date, 
should service connection be granted. VA then fulfilled its 
duty to assist the veteran in obtaining identified and 
available evidence needed to substantiate a claim. After 
notice was provided to him, he was afforded a meaningful 
opportunity to participate in the adjudication of the claim. 
He was provided the opportunity to present pertinent evidence 
and testimony; thereafter, he reported that he had no further 
information or evidence to submit in support of his claim. In 
sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

The Applicable Law and Regulations

The veteran seeks entitlement to service connection for a 
psychiatric disability. He contends that his experiences 
during the Persian Gulf War led to the onset of that disorder 
and that service connection is, therefore, warranted.

Despite the veteran's contentions, the evidence shows that 
his psychiatric disability was first manifested more than a 
year after his discharge from service. There is no competent 
evidence of record that such disability is related to 
service; and therefore, service connection is not warranted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. However, that 
does not preclude service connection for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For certain disabilities, such as a psychosis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309, 3.384 (2008). Such a presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

The veteran's service medical records are negative for any 
complaints or clinical findings of psychiatric disability of 
any kind. Such a disorder, diagnosed primarily as a psychotic 
disorder, not otherwise specified, was first manifested in 
August 1994, when the veteran was admitted to Dorthea Dix 
Hospital. Since that time, he has been followed for various 
psychoses, including major depressive disorder with psychotic 
features, schizoaffective disorder, and schizophrenia. 
Despite those diagnoses, there is no competent evidence of 
record that any of those disorders are in any way related to 
service, or that a psychosis was compensably disabling within 
the first year after the veteran's discharge from active 
duty. 

The only reports to the contrary come from the veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  

Absent competent evidence of a psychiatric disability in-
service, a compensably disabling psychosis during the first 
year after separation from active duty, or a nexus between 
the current psychiatric disability and service, the veteran 
cannot meet the criteria for service connection on a direct 
or presumptive basis. Accordingly, the appeal is denied.

In arriving at this decision, the Board notes the veteran's 
argument to the effect that the law is wrong. He states that 
current law does not recognize that psychiatric problems may 
be quiescent for many years prior to the initial overt 
manifestations. In essence, he contends that the law should 
be changed.

The veteran's contentions notwithstanding, the Board is bound 
by applicable statutes, VA regulations, and precedent opinion 
the VA General Counsel. 38 U.S.C.A. § 7104(c) (West 2002 and 
Supp. 2007); 38 C.F.R. § 19.5 (2008). Any changes in the law 
are for legislative consideration and are beyond the purview 
of the Board. Furthermore, current VA regulations do permit 
service connection for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). In this case, however, there is simply 
no competent evidence on file which even suggests that the 
veteran's psychiatric disability was manifested prior to 1994 
or that there is a nexus between the current disorder and 
service. 


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


